DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  US2015/0084548 A1 by HARA et al (Hara).
 
Referring to the claim 1  Hara Fig 1-8 teaches;  A cyclotron (Fig 1 item 100 paragraph [0022] ) cyclotron which accelerates a charged particle in an orbital trajectory to emit a charged particle beam (See abstract; claim 1), the cyclotron (100) comprising:

a magnetic pole that generates a magnetic field required for accelerating the charged particle (See Fig 1, 2 paragraph [0025] item 2a to 2f); and  


    PNG
    media_image1.png
    632
    436
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    677
    699
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    361
    381
    media_image3.png
    Greyscale

a magnetic channel (Fig 3 item 11 magnetic channel) portion having a magnetic channel (see paragraph [0023] and [0026]) disposed on an outer peripheral portion of the orbital trajectory to guide the charged particle beam to an extraction trajectory and to focus the charged particle beam, wherein the magnetic channel portion is attached to the magnetic pole (See Fig 1 to Fig 6 and paragraph [0006] [0023] where it clearly discussed the beam is extracted from outer channel which accelerated by bending using the magnetic field). 

 Referring to the claim 2  Hara teaches the cyclotron according to claim 1, further comprising: an electrostatic deflector (See Fig 1 item 10 paragraph [0023])  that deflects the charged particle orbiting the orbital trajectory and extracts the charged particle to the extraction trajectory (See Fig 3 item 10 paragraph  [0026]).

Referring to the claim 4  Hara teaches the cyclotron according to claim 1, wherein the magnetic channel (Fig 1-3 ) includes a curved inner peripheral side magnetic member, and an outer peripheral side magnetic member located on an outer peripheral side from the inner peripheral side magnetic member and curved similarly to the inner peripheral side magnetic member, and wherein the charged particle beam passes through a curved gap formed between the inner peripheral side magnetic member and the outer peripheral side magnetic member (See abstract and paragraph [0034]  and claim 4).

Referring to the claim 5 Hara teaches the cyclotron according to claim 4, wherein the outer peripheral side magnetic member is formed of two magnetic members aligned in an upward-downward direction (See Fig 2 and paragraph [0024]).

Referring to the claim 6 Hara teaches the cyclotron according to claim 1, wherein the magnetic channel portion is capable of adjusting a relative position of the magnetic channel with respect to the magnetic pole. (See Fig 2 paragraph [0024]).

Allowable Subject Matter

Claims 3, 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Claims 1, 2, 4-6 are rejected.

Claims 3, 7-15 are objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        1/1/2022